EXHIBIT 10.4

 
GUARANTY AND SURETYSHIP AGREEMENT
 
THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”), dated as of the 29th
day of December, 2006, made by LMI AEROSPACE, INC., a Missouri corporation
(“Guarantor”), to CIT CRE LLC, a Delaware limited liability company
(“Landlord”).
 
W I T N E S S E T H :
 
WHEREAS, Landlord, as lessor, (i) has entered into a Lease Agreement of even
date herewith (a “Lease”), in which Landlord leased to Leonard’s Metals, Inc., a
Missouri corporation (a “Tenant”), certain premises situated in Missouri and
Kansas (the “LMI Metals Premises”), and (ii) will enter into another Lease on or
before January 31, 2006 (also a “Lease” and, together with the Lease referenced
in (i), the “Leases”), in which Landlord will lease to LMI Finishing, Inc., an
Oklahoma corporation (also a “Tenant” and, together with the Tenant referenced
in (i), the “Tenants”), certain premises situated in Oklahoma (collectively with
the LMI Metals Premises, the “Leased Premises”);
 
WHEREAS, all of the issued and outstanding stock of Tenants is owned by
Guarantor; and
 
WHEREAS, the execution and delivery by Guarantor of this Guaranty is a condition
of, and material inducement to, Landlord to execute the Leases, and Guarantor
expects to derive financial benefit from the Leases;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged by Guarantor, and
intending to be legally bound, Guarantor hereby covenants and agrees as follows:
 
ARTICLE I
GUARANTEE
 
Section 1.01  Guaranteed Obligations. Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to, and becomes surety for, Landlord
and its successors and assigns for the due, punctual, and full payment,
performance, and observance of, and covenants with Landlord to duly, punctually,
and fully pay and perform, the following (collectively, the “Guaranteed
Obligations”):
 
(a)  the full and timely payment of all Rent (as defined in each Lease) and all
other amounts due or to become due to Landlord from the applicable Tenant under
each Lease or any other agreement or instrument executed in connection
therewith, whether now existing or hereafter arising, contracted, or incurred
(collectively, the “Monetary Obligations”); and
 
(b)  all covenants, agreements, terms, obligations and conditions, undertakings,
and duties contained in each Lease to be observed, performed by, or imposed upon
by the applicable Tenant under such Lease, whether now existing or hereafter
arising, contracted, or incurred (collectively, the “Performance Obligations”),
 
as and when such payment, performance, or observance shall become due (whether
by acceleration or otherwise) in accordance with the terms of the each Lease,
which terms are incorporated herein by reference. The Guaranteed Obligations
shall not be affected by either Tenant’s voluntary or involuntary bankruptcy,
assignment for the benefit of creditors, reorganization, or similar proceeding
affecting either Tenant. If for any reason any Monetary Obligation shall not be
paid promptly when due, Guarantor shall, immediately upon demand, pay the same
to Landlord when due under the terms of the applicable Lease. If for any reason
either Tenant shall fail to perform or observe any Performance Obligation,
Guarantor shall, immediately upon demand, perform and observe the same or cause
the same to be performed or observed. If, by reason of any bankruptcy,
insolvency or similar laws affecting the rights of creditors, Landlord shall be
prohibited from exercising any of Landlord’s rights and remedies, including, but
not limited to, enforcement of the terms of either Lease against the applicable
Tenant, then as to Guarantor such prohibition shall be of no force and effect,
and Landlord shall have the right to make demand upon, and receive payment
and/or performance from, Guarantor of all Guaranteed obligations and Guarantor’s
obligation in this respect shall be primary and not secondary. Guarantor
acknowledges and agrees that the Monetary Obligations include, without
limitation, Rent and other sums accruing and/or becoming due under the either
Lease following the commencement by or against either Tenant of any action under
the United States Bankruptcy Code or other similar statute. Guarantor shall pay
all Monetary Obligations to Landlord at the address and in the manner set forth
in each Lease or at such other address as Landlord shall notify Guarantor of in
writing.
 
Section 1.02  Guarantee Unconditional. The obligations of Guarantor hereunder
are continuing, absolute and unconditional, irrespective of any circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety. Without limiting the generality of the
foregoing, the obligations of Guarantor hereunder shall remain in full force and
effect without regard to, and shall not be released, discharged, abated,
impaired, or in any way affected by:
 
(a)  any amendment, modification, extension, renewal, or supplement to either
Lease or any termination of either Lease or any interest therein;
 
(b)  any assumption by any party of either Tenant’s or any other party’s
obligations under, or either Tenant’s or any other party’s assignment of any of
its interest in, the applicable Lease;
 
(c)  any exercise or nonexercise of or delay in exercising any right, remedy,
power or privilege under or in respect of this Guaranty or the Leases or
pursuant to applicable law (even if any such right, remedy, power or privilege
shall be lost thereby), including, without limitation, any so-called self-help
remedies, or any waiver, consent, compromise, settlement, indulgence, or other
action or inaction in respect thereof;
 
(d)  any change in the financial condition of either Tenant, the voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of the
assets, marshalling of assets and liabilities, receivership, conservatorship,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceeding
affecting Landlord, either Tenant, or Guarantor or any of their assets or any
impairment, modification, release or limitation of liability of Landlord, either
Tenant, or Guarantor or their respective estates in bankruptcy or of any remedy
for the enforcement of such liability resulting from the operation of any
present or future provision of the United States Bankruptcy Code or other
similar statute or from the decision of any court;
 
(e)  any extension of time for payment or performance of the Guaranteed
Obligations or any part thereof;
 
(f)  the genuineness, invalidity or unenforceability of all or any portion or
provision of either Lease;
 
(g)  any defense that may arise by reason of the failure of Landlord to file or
enforce a claim against the estate of either Tenant in any bankruptcy or other
proceeding;
 
(h)  the release or discharge of either Tenant or any other person or entity
from, or an accord and satisfaction which discharges, performance or observance
of any of the agreements, covenants, terms or conditions contained in each Lease
by operation of law or otherwise;
 
(i)  the failure of Landlord to keep Guarantor advised of either Tenant’s
financial condition, regardless of the existence of any duty to do so;
 
(j)  any assignment by Landlord of all of Landlord’s right, title and interest
in, to and under either Lease and/or this Guaranty as collateral security for
any loan;
 
(k)  any present or future law or order of any government (de jure or de facto)
or of any agency thereof purporting to reduce, amend or otherwise affect the
Guaranteed Obligations or any or all of the obligations, covenants or agreements
of either Tenant under a Lease (except by payment in full of all Guaranteed
Obligations) or Guarantor under this Guaranty (except by payment in full of all
Guaranteed Obligations);
 
(l)  the default or failure of Guarantor fully to perform any of its obligations
set forth in this Guaranty;
 
(m)  any actual, purported or attempted sale, assignment or other transfer by
Landlord of either Lease or the Leased Premises or any part thereof or of any of
its rights, interests or obligations thereunder;
 
(n)  any merger or consolidation of either Tenant into or with any other entity,
or any sale, lease, transfer or other disposition of any or all of such Tenant’s
assets or any sale, transfer or other disposition of any or all of the shares of
capital stock or other securities of such Tenant or any affiliate of such Tenant
to any other person or entity;
 
(o)  Failure by either Tenant to obtain, protect, preserve or enforce any rights
in or under the applicable Lease or the Leased Premises or any interest therein
against any party or the invalidity or unenforceability of any such rights; or
 
(p)  any other event, action, omission or circumstances which might in any
manner or to any extent impose any risk to Guarantor or which might otherwise
constitute a legal or equitable release or discharge of a guarantor or surety.
 
all of which may be given or done without notice to, or consent of, Guarantor.
 
No setoff, claim, reduction or diminution of any obligation, or any defense of
any kind or nature which either Tenant or Guarantor now has or hereafter may
have against Landlord shall be available hereunder to Guarantor against
Landlord.
 
Section 1.03  Disaffirmance of Lease. Guarantor agrees that, in the event of
rejection or disaffirmance of a Lease by either Tenant or such Tenant’s trustee
in bankruptcy pursuant to the United States Bankruptcy Code or any other law,
Guarantor will, if Landlord so requests, assume all obligations and liabilities
under the express terms of such Lease, to the same extent as if Guarantor had
been originally named instead of such Tenant as a party to such Lease and there
had been no rejection or disaffirmance; and Guarantor will confirm such
assumption in writing at the request of Landlord on or after such rejection or
disaffirmance. Guarantor, upon such assumption, shall have all rights of such
Tenant under such Lease (to the extent permitted by law).
 
Section 1.04  No Notice or Duty to Exhaust Remedies. Guarantor hereby waives
notice of any default in the payment or non-performance of any of the Guaranteed
Obligations (except as expressly required hereunder), diligence, presentment,
demand, protest and all notices of any kind. Guarantor agrees that liability
under this Guaranty shall be primary and hereby waives any requirement that
Landlord exhaust any right or remedy, or proceed first or at any time, against
either Tenant or any other guarantor of, or any security for, any of the
Guaranteed Obligations. Guarantor hereby waives notice of any acceptance of this
Guaranty and all matters and rights which may be raised in avoidance of, or in
defense against, any action to enforce the obligations of Guarantor hereunder.
Guarantor hereby waives any and all suretyship defenses or defenses in the
nature thereof without in any manner limiting any other provision of this
Guaranty. This Guaranty constitutes an agreement of suretyship as well as of
guaranty, and Landlord may pursue its rights and remedies under this Guaranty
and under either Lease in whatever order, or collectively, and shall be entitled
to payment and performance hereunder notwithstanding any action taken by
Landlord or inaction by Landlord to enforce any of its rights or remedies
against any other guarantor, person, entity or property whatsoever. This
Guaranty is a guaranty of payment and performance and not merely of collection.
 
Landlord may pursue its rights and remedies under this Guaranty notwithstanding
any other guarantor of or security for the Guaranteed Obligations or any part
thereof. Guarantor authorizes Landlord, at its sole option, without notice or
demand and without affecting the liability of Guarantor under this Guaranty, to
terminate either Lease, either in whole or in part, in accordance with its
terms.
 
Each default on any of the Guaranteed Obligations shall give rise to a separate
cause of action and separate suits may be brought hereunder as each cause of
action arises or, at the option of Landlord any and all causes of action which
arise prior to or after any suit is commenced hereunder may be included in such
suit.
 
Section 1.05  Subrogation. Notwithstanding any payments made or obligations
performed by Guarantor by reason of this Guaranty (including but not limited to
application of funds on account of such payments or obligations), Guarantor
hereby irrevocably waives and releases any and all rights it may have, at any
time, whether arising directly or indirectly, by operation of law, contract or
otherwise, to assert any claim against either Tenant or any other person or
entity or against any direct or indirect security on account of payments made or
obligations performed under or pursuant to this Guaranty, including without
limitation any and all rights of subrogation, reimbursement, exoneration,
contribution or indemnity, and any and all rights that would result in Guarantor
being deemed a “creditor” under the United States Bankruptcy Code of either
Tenant or any other person or entity. If any payment shall be paid to Guarantor
on account of any subrogation rights, each and every amount so paid shall
immediately be paid to Landlord to be credited and applied upon any of the
Guaranteed Obligations, whether or not then due and payable. Every claim or
demand which Guarantor may have against either Tenant shall be fully subordinate
to all Guaranteed Obligations.
 
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 2.01  Representations and Warranties. Guarantor hereby represents and
warrants to Landlord as follows:
 
(a) Guarantor is duly incorporated, validly existing and in good standing under
the laws of the jurisdiction of its organization and is duly qualified to do
business and is in good standing in each other jurisdiction in which the nature
of its assets or the conduct of its business requires such qualification;
 
(b) Guarantor is authorized and empowered to enter into this Guaranty and to
perform all of its obligations hereunder;
 
(c) This Guaranty constitutes the legally binding obligation of Guarantor and is
enforceable against Guarantor in accordance with its terms;
 
(d) The person signing this Guaranty on behalf of Guarantor has been duly
authorized to sign and deliver this Guaranty on behalf of Guarantor;
 
(e) Guarantor has not committed any act or permitted any action to be taken
which would adversely affect its ability to fulfill its material obligations
under this Guaranty;
 
(f) The execution and delivery of this Guaranty, and the performance of
Guarantor’s obligations under this Guaranty, will not violate or breach, or
conflict with, the terms, covenants or provisions of any agreement, contract,
note, mortgage, indenture or other document of any kind whatsoever to which
Guarantor is a party or by which it or any of its material assets is bound;
 
(g) There are no pending nor, to Guarantor’s knowledge, threatened matters of
litigation, administrative action or examination, government investigation,
claim or demand relating to the Guarantor;
 
(h) Guarantor’s board of directors has approved the execution and delivery of
this Guaranty;
 
(i) Guarantor is not in default of the performance or observance of any of the
material obligations, covenants or conditions contained in any contractual
obligation of Guarantor beyond any applicable notice or cure period;
 
(j) No officer of Guarantor has been convicted of a crime (excluding
misdemeanors and traffic violations); and
 
(k) Guarantor is not a “foreign person” as defined in Section 1445 of the Code
and the regulations promulgated thereunder.
 
Section 2.02  Financial Statements; Books and Records.
 
(a)  Guarantor shall keep adequate records and books of account with respect to
the finances and business of Guarantor generally and with respect to the Leased
Premises, in accordance with generally accepted accounting principles (“GAAP”)
consistently applied, and shall permit Landlord by its agents, accountants and
attorneys, upon reasonable notice to Guarantor, to examine (and make copies of)
the records and books of account and to discuss the finances and business with
the officers of Guarantor, at such reasonable times as may be requested by
Landlord. Upon the request of r Landlord (either telephonically or in writing),
Guarantor shall provide the requesting party with copies of any information to
which such party would be entitled in the course of a personal visit.
 
(b)  Guarantor shall deliver to Landlord within ninety (90) days of the close of
each fiscal year, annual audited financial statements of Guarantor prepared by
nationally recognized independent certified public accountants. Guarantor shall
also furnish to Landlord within sixty (60) days after the end of each of the
three remaining fiscal quarters unaudited financial statements and all other
quarterly reports of Guarantor, certified by Guarantor’s chief financial
officer[, and, if applicable, all filings, if any, of Form 10-K, Form 10-Q and
other required filings with the Securities and Exchange Commission pursuant to
the provisions of the Securities Exchange Act of 1934, as amended, or any other
Law]. All financial statements of Guarantor shall be prepared in accordance with
GAAP consistently applied. All annual financial statements shall be accompanied
(i) by an opinion of said accountants stating that (A) there are no
qualifications as to the scope of the audit and (B) the audit was performed in
accordance with GAAP and (ii) by the affidavit of the president or a vice
president of Guarantor, dated within five (5) days of the delivery of such
statement, stating that (C) the affiant knows of no Event of Default, or event
which, upon notice or the passage of time or both, would become an Event of
Default which has occurred and is continuing hereunder or, if any such event has
occurred and is continuing, specifying the nature and period of existence
thereof and what action Guarantor has taken or proposes to take with respect
thereto and (D) except as otherwise specified in such affidavit, that Guarantor
has fulfilled all of its obligations under this Guaranty which are required to
be fulfilled on or prior to the date of such affidavit.
 
(c)  Landlord and its agents, accountants and attorneys, shall consider and
treat on a strictly confidential basis (i) any information contained in the
books and records of Guarantor, (ii) any copies of any books and records of
Guarantor, and any financial statements of Guarantor pursuant to Section 2.02(b)
which are delivered to or received by them. Landlord and its agents, accountants
and attorneys, shall conspicuously mark all copies of such documents as
“Confidential”. Neither Landlord nor any of its agents, accountants and
attorneys, shall disclose any information contained in Guarantor’s books and
records nor distribute copies of any of such books and records nor Guarantor’s
financial statements to any other Persons without the prior written consent of
the chief operating officer of Guarantor.
 
(d)  The restrictions contained in this Section 2.02(b) shall not prevent
disclosure by Landlord of any information in any of the following circumstances:
 
(i)  Upon the order of any court or administrative agency to the extent required
by such order and not effectively stayed or by appeal or otherwise;
 
(ii)  Upon the request, demand or requirement of any regulatory agency or
authority having jurisdiction over such party, including the Securities and
Exchange Commission (whether or not such request or demand has the force of
law);
 
(iii)  That has been publicly disclosed other than by breach of this Section
2.02(b) by Landlord or by any other Person who has agreed with Landlord to abide
by the provisions of this Section 2.02(b);
 
(iv)  To counsel or accountants for Landlord or counsel or accountants for such
other person or entity who has agreed to abide by the provisions of this Section
2.02(b);
 
(v)  While an Event of Default exists, in connection with the exercise of any
right or remedy under this Guaranty, either Lease or any other related document;
 
(vi)  Independently developed by Landlord to the extent that confidential
information provided by Guarantor is not used to develop such information;
 
(vii)  In any reporting to the beneficiaries;
 
(viii)  In connection with the securitization and/or sale of a loan or interest
therein by a Lender (as defined in the Lease); or
 
(ix)  As otherwise required by Law.
 
Section 2.03  Notice of Certain Events. Promptly upon becoming aware thereof,
Guarantor shall give Landlord notice of (i) the commencement, existence or
threat of any proceeding by or before any duly constituted governmental
authority or agency against or affecting Guarantor which, if adversely decided,
would have a material adverse effect on the business, operations or condition,
financial or otherwise, of Guarantor or on its ability to perform its
obligations hereunder or (ii) any material adverse change in the business,
operations or condition, financial or otherwise, of Guarantor.
 
Section 2.04  Estoppel Certificates. Guarantor shall, at any time upon not less
than ten (10) days’ prior written request by Landlord, deliver to the party
requesting the same a statement in writing, executed by the president or a vice
president of Guarantor, certifying (i) that, except as otherwise specified, this
Guaranty is unmodified and in full force in effect, (ii) that Guarantor is not
in default hereunder and that no event has occurred or condition exists which
with the giving of notice or the passage of time or both would constitute a
default hereunder, (iii) that Guarantor has no defense, setoff or counterclaim
against Landlord arising out of or in any way related to this Guaranty,
(iv) that, except as otherwise specified, there are not proceedings pending or,
to the knowledge of Guarantor, threatened against Guarantor before any court,
arbiter or administrative agency which, if adversely decided, could have a
material adverse effect on the business, operations or conditions, financial or
otherwise, of Guarantor or on its ability to perform its obligations hereunder
and (v) such other matters as Landlord may reasonably request.
 
Section 2.05  Financial Covenants. Guarantor hereby covenants and agrees to
comply and to the extent applicable, to cause each Tenant to comply with all of
the covenants and agreements described in Exhibit A attached hereto and made a
part hereof.
 
ARTICLE III
EVENTS OF DEFAULT
 
Section 3.01  Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Guaranty:
 
(a)  a failure by Guarantor to make any payment of any Monetary Obligation,
regardless of the reason for such failure;
 
(b)  a failure by Guarantor duly to perform and observe, or a violation or
breach of, any other provision hereof not otherwise specifically mentioned in
this Section 3.01;
 
(c)  any representation or warranty made by Guarantor herein or in any
certificate, demand or request made pursuant hereto proves to be untrue or
incorrect, now or hereafter, in any material respect;
 
(d)  a default beyond any applicable cure period by Guarantor in any payment of
principal or interest on any obligations for borrowed money having an original
principal balance of $10,000,000 or more in the aggregate, or in the performance
of any other provision contained in any instrument under which any such
obligation is created or secured (including the breach of any covenant
thereunder), (i) if such payment is a payment at maturity or a final payment, or
(ii) if an effect of such default is to cause, or permit any person to cause,
such obligation to become due prior to its stated maturity;
 
(e)  a default by Guarantor beyond any applicable cure period in the payment of
rent under, or in the performance of any other material provision of, any leases
(excluding either Lease) with rental obligations over the terms thereof of
$500,000 or more in the aggregate;
 
(f)  a final, non-appealable judgment or judgments for the payment of money in
excess of $10,000,000 in the aggregate shall be rendered against Guarantor and
the same shall remain undischarged for a period of sixty (60) consecutive days;
 
(g)  Guarantor shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B) seek or consent to the appointment of a receiver for itself or its assets,
(C) file a petition seeking relief under the bankruptcy or other similar laws of
the United States, any state or any jurisdiction, (D) make a general assignment
for the benefit of creditors, or (E) be unable to pay its debts as they mature;
 
(h)  a court shall enter an order, judgment or decree appointing, without the
consent of Guarantor, a receiver or trustee for it or approving a petition filed
against Guarantor which seeks relief under the bankruptcy or other similar laws
of the United States, any state or any jurisdiction, and such order, judgment or
decree shall remain undischarged or unstayed sixty (60) days after it is
entered;
 
(i)  Guarantor shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution; or
 
(j)  Guarantor shall sell or transfer or enter into an agreement to sell or
transfer all or substantially all of its assets.
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.01  Effect of Bankruptcy Proceedings. This Guaranty shall continue to
be effective, or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by Landlord as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made. Guarantor hereby agrees to
indemnify Landlord against, and to save and hold Landlord harmless from any
required return by Landlord, or recovery from Landlord, of any such payment
because of its being deemed preferential under applicable bankruptcy,
receivership or insolvency laws, or for any other reason. If an Event of Default
at any time shall have occurred and be continuing or exist and declaration of
default or acceleration under or with respect to either Lease shall at such time
be prevented by reason of the pendency against either Tenant of a case or
proceeding under any bankruptcy or insolvency law, Guarantor agrees that, for
purposes of this Guaranty and its obligations hereunder, the applicable Lease
shall be deemed to have been declared in default or accelerated with the same
effect as if such Lease had been declared in default and accelerated in
accordance with the terms thereof, and Guarantor shall forthwith pay and perform
the Guaranteed Obligations in full without further notice or demand.
 
Section 4.02  Further Assurances. From time to time upon the request of
Landlord, Guarantor shall promptly and duly execute, acknowledge and deliver any
and all such further instruments and documents as Landlord may deem necessary or
desirable to confirm this Guaranty, to carry out the purpose and intent hereof
or to enable Landlord to enforce any of its rights hereunder.
 
Section 4.03  Amendments, Waivers, Etc. This Guaranty cannot be amended,
modified, waived, changed, discharged or terminated except by an instrument in
writing signed by the party against whom enforcement of such amendment,
modification, waiver, change, discharge or termination is sought.
 
Section 4.04  No Implied Waiver; Cumulative Remedies. No course of dealing and
no delay or failure of Landlord in exercising any right, power or privilege
under this Guaranty or either Lease shall affect any other or future exercise
thereof or exercise of any other right, power or privilege; nor shall any single
or partial exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege. The rights
and remedies of Landlord under this Guaranty are cumulative and not exclusive of
any rights or remedies which Landlord would otherwise have under a Lease, at law
or in equity.
 
Section 4.05  Notices. All notices, requests, demands, directions and other
communications (collectively “notices”) under the provisions of this Guaranty
shall be in writing (including telexed communication) unless otherwise expressly
permitted hereunder and shall be sent by first-class or first-class express
mail, or by telex with confirmation in writing mailed first-class, in all cases
with charges prepaid, and any such properly given notice shall be effective when
received. All notices shall be sent to the applicable party addressed:
 
if to Landlord, at the address set forth in each Lease; and
 
if to Guarantor, at:
 
LMI Aerospace, Inc.
[____________________________]
[____________________________]


or in accordance with the last unrevoked written direction from such party to
the other party.
 
Section 4.06  Expenses. Guarantor agrees to pay or cause to be paid and to save
Landlord harmless against liability for the payment of all reasonable
out-of-pocket expenses, including fees and expenses of counsel for Landlord,
incurred by Landlord from time to time arising in connection with Landlord’s
enforcement or preservation of rights under this Guaranty or the Lease,
including but not limited to such expenses as may be incurred by Landlord in
connection with any default by Guarantor of any of its obligations hereunder or
by either Tenant of any of its obligations under the Lease.
 
Section 4.07  Survival. All obligations of Guarantor to make payments to or
indemnify Landlord shall survive the payment and performance in full of the
Guaranteed Obligations.
 
Section 4.08  Severability. If any term or provision of this Guaranty or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Guaranty, or the application of such
term or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the fullest extent
permitted by law.
 
Section 4.09  Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
 
Section 4.10  Governing Law.
 
(a) This Guaranty was negotiated in New York, New York, and accepted by Landlord
in the State of New York, which State the parties agree has a substantial
relationship to the parties and to the underlying transaction embodied hereby,
and in all respects, including, without limiting the generality of the
foregoing, matters of construction, validity and performance, this Guaranty and
the obligations arising hereunder shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contract made
and performed in such State and any applicable law of the United States of
America. To the fullest extent permitted by law, Guarantor hereby
unconditionally and irrevocably waives any claim to assert that the law of any
other jurisdiction governs this Guaranty, and the Guaranty shall be governed by
and construed in accordance with the laws of the State of New York pursuant to §
5-1401 of the New York General Obligations Law.
 
(b) Any legal suit, action or proceeding against Guarantor or Landlord arising
out of or relating to this Guaranty shall be instituted in any federal or state
court in New York, New York, pursuant to § 5-1402 of the New York General
Obligations Law, and Guarantor waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding and
hereby irrevocably submits to the jurisdiction of any such court in any suit,
action or proceeding. Guarantor does hereby designate and appoint
[_____________], as its authorized agent to accept and acknowledge on its behalf
service of any and all process which may be served in any such suit, action or
proceeding in any federal or state court in New York, New York, and agrees that
service of process upon said agent at said address (or at such other office in
New York, New York as may be designated by Guarantor from time to time in
accordance with the terms hereof), and written notice of said service of
Guarantor mailed or delivered to Guarantor in the manner provided herein shall
be deemed in every respect effective service of process upon Guarantor, in any
such suit, action or proceeding in the State of New York. Guarantor (i) shall
give prompt notice to the Landlord of any change of address of its authorized
agent hereunder, (ii) may at any time and from time to time designate a
substitute authorized agent with an office in New York, New York (which office
shall be designated as the address for service of process), and (iii) shall
promptly designate such a substitute if its authorized agent ceases to have an
office in New York, New York or is dissolved without leaving a successor.
 
Section 4.11  Jury Trial. GUARANTOR HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF
THIS GUARANTY. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
GUARANTOR, AND GUARANTOR ACKNOWLEDGES THAT THE LANDLORD HAS NOT MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. GUARANTOR FURTHER ACKNOWLEDGES THAT GUARANTOR HAS
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF ALL
WAIVERS CONTAINED HEREIN BY INDEPENDENT LEGAL COUNSEL, SELECTED BY GUARANTOR,
AND GUARANTOR HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
Section 4.12  Successors and Assigns; Joint and Several. This Guaranty shall
bind Guarantor and its successors and assigns, and shall inure to the benefit of
Landlord and its successors and assigns. The obligations and liabilities of each
Guarantor under this Guaranty shall be joint and several. As used in this
Guaranty, the singular shall include the plural and vice-versa.
 
Section 4.13  Incorporation of Recitals; Definitions. The recitals set forth on
page 1 of this Guaranty are hereby specifically incorporated into the operative
terms of this Guaranty as if fully set forth. Terms not otherwise specifically
defined herein shall have the meanings set forth in each Lease.
 
Section 4.14  Rights of Lender. Guarantor acknowledges that the rights of
Landlord under this Guaranty may be assigned to a Lender and upon such
assignment such Lender shall have all of the rights and benefits of Landlord
hereunder.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 


--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date first above written.



 
LMI AEROSPACE, INC.
     
By:
 /s/ Lawrence E. Dickinson  
 
Name:
 
Lawrence E. Dickinson
 
 
Title:
 
Vice President, Chief Financial Officer and Secretary
             
Agreed and Acknowledged:
 
 
CIT CRE LLC
 
 
By:
 
/s/ Roy Rosenbaum
 
 
Name:
 
Roy Rosenbaum
 
 
Title:
 
Vice President
 





 


 